The court properly denied defendant’s suppression motion. This Court has conducted an in camera review of the minutes of the hearing conducted pursuant to People v Darden (34 NY2d 177 [1974]) and considered all of the arguments raised by defendant on appeal. We find that the search warrant was based on probable cause, and that there is no ground for suppression of any evidence.
We perceive no basis for reducing the postrelease supervision portion of defendant’s sentence. Concur — Mazzarelli, J.P., Moskowitz, Acosta, Renwick and DeGrasse, JJ.